PER CURIAM:
Sherry White-Battle appeals the district court’s orders granting summary judgment to Defendants and denying her motions to amend and for discovery. See White-Battle v. Democratic Party of Virginia, 323 F.Supp.2d 696 (E.D.Va.2004). We have reviewed the record and find no reversible error. Accordingly, we affirm. In addition, we find the district court did not abuse its discretion in denying White-Battle’s motions to amend and for discovery. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED